DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 04/11/2022 has been entered. Support for the amendment is found at least in [0018] of the Specification filed 06/11/2019.

Claim Rejections - 35 USC § 102 / 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-8, 10-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kurita et al. (WO 2015182665 A1, with citations below to English equivalent US 2017/0187031 A1, both as cited within the 06/11/2019 IDS and previous Office actions) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Kurita et al. (WO 2015182665 A1, with citations below to English equivalent US 2017/0187031 A1, both as cited within the 06/11/2019 IDS and previous Office actions) in view of Suhara et al. (US 2005/0271944 A1).
Regarding claim 1, Kurita teaches a lithium metal composite oxide powder (Kurita abstract and [0013-0014]) comprising: 
primary particles of a lithium metal composite oxide whose crystal structure is a hexagonal crystal structure (Kurita [0033-0035, 0036]); and secondary particles that are aggregates of the primary particles (Kurita [0039]) wherein 
the lithium metal composite oxide is represented by Composition Formula (1): 
Li[Lix(Ni(1-y-z-w)CoyMnzMw)1-x]O2 (LiaNi1-x-y-zMnxCoyMzO2, Kurita [0022]), 
where M is one or more metal elements selected from the group consisting of Fe, Cu, Ti, Mg, Al, W, B, Mo, Nb, Zn, Sn, Zr, Ga, and V (Mg, Al, Zr, Kurita [0022])), and 
-0.1≤x≤0.2 (0.9≦a≦1.2 for Li amount, Kurita [0022]), 0<y<0.4 (0<y<0.4 for Co amount, Kurita [0022]), 0≤z≤0.4 (0<x<0.4 for Mn amount, Kurita [0022]), 0≤w≤0.1 (0≦z<0.1 for M amount, Kurita [0022]), and (1-y-z-w)>0.550 (0.5<1-x-y-z≦0.65 for Ni amount, Kurita [0022]) are satisfied (see also MPEP 2131.03(I-II));
the lithium metal composite oxide powder satisfies requirements (A) and (C):
a BET specific surface area of the lithium metal composite oxide powder is less than 1 m2/g (preferably in a range of 0.1 m2/g to 2.0 m2/g, more preferably 1.5 m2/g or less, Kurita [0054]; see also MPEP 2131.03(I-II)),
a ratio (D90/D10) of a 90% cumulative volume particle size D90 to a 10% cumulative volume particle size D10 is 2.0 or more (volume-based D90/D10 is preferably 2.2 or more, more preferably 2.4 or more, Kurita [0046]; see also MPEP 2131.03(I-II)).

Kurita fails to explicitly teach requirement (B) of an average particle crushing strength of the secondary particles is 120 MPa or more.
However, the instant Specification filed 06/11/2019 discloses in [0019-0020] that the Average Crushing Strength is calculated based on results of testing performed on the secondary particles. Thus, secondary particles taught by the prior art having the same composition and structure as those instantly claimed would possess the same calculated average crushing strength property when undergoing the same tests. Therefore, since Kurita teaches lithium metal composite oxide powder of the same chemical formula with particles having the same surface area and diameters as instantly claimed (i.e., the Kurita particles meet the claimed structure and composition at certain points within the disclosed ranges), the Kurita secondary particles would inherently exhibit the same crushing strength range. See MPEP 2112.01 I-II.

In the alternative, Suhara, which is analogous in the art of lithium composite oxide comprising secondary particles that are aggregates of primary particles (first granular particles formed of fine particles, Suhara [0019]), teaches an overlapping composition to that of Kurita and the instant claim (LipNixCoyMnzMqO2-aFa , where M is a transition metal element other than Ni, Co and Mn, Al or an alkaline earth metal element, 0.9≦p≦1.1, 0.2≦x≦0.8, 0≦y≦0.4, 0≦z≦0.5, y+z>0, 0≦q≦0.05, 1.9≦2−a≦2.1, x+y+z+q=1, and 0≦a≦0.02; Suhara [0019] – note that “a” can equal 0 such that there is no element Fluorine in the composition and so that the element Oxygen subscript is 2) with overlapping particle surface area (Suhara [0023]) and teaches that a first granular powder of this lithium composite oxide is required to have a compression breaking strength of at least 50 MPa, preferably from 80 to 300 MPa (Suhara [0036]). Such overlaps with the instantly claimed crushing strength from 110 to 300 MPa. Suhara [0017] teaches that controlling the compression breaking strength to be high for the first granular particles comprised within the lithium composite oxide positive electrode active material is beneficial to achieve a desirable balance battery output characteristics such as volume capacity density, safety, and current discharge. Suhara [0045] teaches that the compression strength can be controlled by selecting preparation parameters of the composite oxide powder.
It is the examiner’s position, as detailed above, that Kurita anticipates all limitations of instant claim 1 via explicit and inherent disclosure. Alternately, and additionally, it would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the lithium complex oxide powder of Kurita to also comprise granular particles with high crushing strength like those of Suhara first granular powder with the motivation of achieving the beneficially balanced battery output characteristics. (Examiner notes that “comprising” is open-ended, inclusive language per MPEP 2111.03 I such that the powder as claimed can include different granular particles as taught by Suhara to achieve targeted output characteristics).
Thus, the instant claim 1 is rendered obvious.

Regarding claim 2, Kurita, or modified Kurita, teaches the limitations of claim 1 above and teaches that in powder X-ray diffraction measurement using CuKα radiation, when a half-width of a diffraction peak in a range of 2θ = 18.7 ± 1° is defined as A (crystallite sizes at peak of 2θ = 18.7 ± 1° are preferably 600-1400 Å, Kurita [0049]) and a half-width of a diffraction peak in a range of 2θ = 44.4 ± 1° (crystallite sizes at peak of 2θ = 44.6 ± 1° are preferably 350-700 Å, Kurita [0051]) is defined as B, A/B is 0.9 or less (see half-width calculation example below using Kurita [0049-0053] data in the Sherrer Equation):
            
                c
                r
                y
                s
                t
                a
                l
                l
                i
                t
                e
                 
                s
                i
                z
                e
                =
                D
                =
                 
                
                    
                        K
                        *
                        λ
                    
                    
                        B
                        *
                         
                        
                            
                                cos
                            
                            ⁡
                            
                                θ
                            
                        
                    
                
                →
                S
                h
                e
                r
                r
                e
                r
                 
                E
                q
                u
                a
                t
                i
                o
                n
                 
                d
                e
                f
                i
                n
                e
                d
                 
                i
                n
                 
                K
                u
                r
                i
                t
                a
                 
                [
                0053
                ]
            
        
            
                w
                h
                e
                r
                e
                 
                B
                =
                p
                e
                a
                k
                 
                l
                i
                n
                e
                 
                w
                i
                d
                t
                h
                ,
                 
                p
                r
                o
                p
                o
                r
                t
                i
                o
                n
                a
                l
                 
                t
                o
                 
                h
                a
                l
                f
                w
                i
                d
                t
                h
                s
                 
                "
                A
                "
                 
                a
                n
                d
                 
                "
                B
                "
                 
                d
                e
                f
                i
                n
                e
                d
                 
                b
                y
                 
                i
                n
                s
                t
                a
                n
                t
                 
                c
                l
                a
                i
                m
                ,
            
        
            
                w
                h
                e
                r
                e
                 
                K
                 
                i
                s
                 
                a
                 
                s
                h
                a
                p
                e
                 
                c
                o
                n
                s
                t
                a
                n
                t
                 
                
                    
                        ~
                        0.89
                         
                        f
                        o
                        r
                         
                        s
                        p
                        h
                        e
                        r
                        i
                        c
                        a
                        l
                         
                        p
                        a
                        r
                        t
                        i
                        c
                        l
                        e
                        s
                        ,
                         
                        k
                        n
                        o
                        w
                        n
                         
                        b
                        y
                         
                        o
                        n
                        e
                         
                        w
                        i
                        t
                        h
                         
                        o
                        r
                        d
                        i
                        n
                        a
                        r
                        y
                         
                        s
                        k
                        i
                        l
                        l
                         
                        i
                        n
                         
                        t
                        h
                        e
                         
                        a
                        r
                        t
                    
                
                ,
            
        
            
                a
                n
                d
                 
                w
                h
                e
                r
                e
                 
                λ
                 
                i
                s
                 
                t
                h
                e
                 
                w
                a
                v
                e
                l
                e
                n
                g
                t
                h
                 
                
                    
                        ~
                        1.54
                         
                        Å
                         
                        f
                        o
                        r
                         
                        C
                        u
                        K
                        α
                         
                        r
                        a
                        d
                        i
                        a
                        t
                        i
                        o
                        n
                        ,
                         
                        k
                        n
                        o
                        w
                        n
                         
                        b
                        y
                         
                        o
                        n
                        e
                         
                        w
                        i
                        t
                        h
                         
                        o
                        r
                        d
                        i
                        n
                        a
                        r
                        y
                         
                        s
                        k
                        i
                        l
                        l
                         
                        i
                        n
                         
                        t
                        h
                        e
                         
                        a
                        r
                        t
                    
                
            
        
            
                
                    
                        h
                        o
                        w
                        e
                        v
                        e
                        r
                        ,
                         
                        n
                        o
                        t
                        e
                         
                        t
                        h
                        a
                        t
                         
                        K
                        *
                        λ
                         
                        n
                        u
                        m
                        e
                        r
                        a
                        t
                        o
                        r
                         
                        c
                        a
                        n
                        c
                        e
                        l
                        s
                         
                        o
                        u
                        t
                         
                        i
                        n
                         
                        o
                        v
                        e
                        r
                        a
                        l
                        l
                         
                        r
                        a
                        t
                        i
                        o
                         
                        o
                        f
                         
                        
                            
                                A
                            
                            /
                            
                                B
                            
                        
                    
                
                ,
            
        
            
                c
                r
                y
                s
                t
                a
                l
                l
                i
                t
                e
                 
                s
                i
                z
                e
                ,
                 
                a
                t
                 
                2
                θ
                 
                o
                f
                 
                18.7
                °
                =
                1000
                 
                Å
                ,
                 
                p
                r
                e
                f
                e
                r
                a
                b
                l
                e
                 
                r
                a
                n
                g
                e
                 
                m
                i
                d
                p
                o
                i
                n
                t
                 
                p
                e
                r
                 
                K
                u
                r
                i
                t
                a
                 
                
                    
                        0049
                    
                
            
        
            
                →
                u
                s
                e
                 
                t
                o
                 
                c
                a
                l
                c
                u
                l
                a
                t
                e
                 
                A
                 
                
                    
                        h
                        a
                        l
                        f
                    
                
                w
                i
                d
                t
                h
            
        
            
                →
                u
                s
                e
                 
                t
                o
                 
                c
                a
                l
                c
                u
                l
                a
                t
                e
                 
                B
                 
                
                    
                        h
                        a
                        l
                        f
                    
                
                w
                i
                d
                t
                h
            
        
Thus, the teaching of Kurita anticipates the claimed ratio by disclosing a value which falls within the < 0.9 range. See MPEP 2131.03(I-II).

Regarding claim 3 and claim 8, Kurita, or modified Kurita, teaches the limitations of claims 1 and 2 above and teaches that in powder X-ray diffraction measurement using CuKα radiation (Kurita [0049-0053]), a crystallite diameter of a diffraction peak in a range of 2θ = 18.7 ± 1° is defined as La (crystallite size at peak A, where 2θ = 18.7° ± 1°, is preferably 600-1400 Å, Kurita [0049]) and a crystallite diameter of a diffraction peak in a range of 2θ = 44.4 ± 1° is defined as Lb (crystallite size at peak B, where 2θ = 44.6° ± 1°, is preferably 350-700 Å, Kurita [0051]), La/Lb exceeds 1 (a value obtained by dividing the crystallite size at the peak A by the crystallite size at the peak B – i.e., La/Lb defined above – is more preferably 1.2 to 2.2 per Kurita [0051]).
The range 1.2-2.2 for preferable crystallite diameter ratio at specified peaks exceeds 1, thus the teaching of Kurita anticipates the claimed value.

Regarding claim 5, claim 10, and claim 14, Kurita, or modified Kurita, teaches the limitations of claims 1-3 above and teaches the lithium metal composite oxide powder within a positive electrode active material for a lithium secondary cell (Kurita Abstract and [0079]).
Regarding claim 6, claim 11, and claim 15, Kurita, or modified Kurita, teaches the limitations of claims 5, 10, and 14, above and teaches a positive electrode containing the active material (Kurita [0080]).
Regarding claim 7, claim 12, and claim 16, modified Kurita teaches the limitations of claims 6, 11, and 15 above and teaches a lithium secondary cell containing the electrode with active material (Kurita [0081] and Figs. 1A-1B).

Claim Rejections - 35 USC § 103
Claim(s) 4, 9, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (or, in the alternative, Kurita in view of Suhara) as applied to claims 1-3 above.
Regarding claim 4, claim 9, and claim 13, Kurita, or modified Kurita, teaches the limitations of claims 1-3 above and teaches that in Composition Formula (1), 0 < x ≤ 0.2 is satisfied (0.9≦a≦1.2 where “a” is the subscript for Lithium per Kurita [0022], which would correspond to an instantly claimed “x” value of -0.1 to 0.2; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists per MPEP 2144.05 I).
Regarding claim 17, Kurita, or modified Kurita, teaches the limitations of claim 4 above and teaches the lithium metal composite oxide powder within a positive electrode active material for a lithium secondary cell (Kurita Abstract and [0079]).
Regarding claim 18, Kurita, or modified Kurita, teaches the limitations of claim 17 above and teaches a positive electrode containing the active material (Kurita [0080]).
Regarding claim 19, Kurita, or modified Kurita, teaches the limitations of claim 18 above and teaches a lithium secondary cell containing the electrode with active material (Kurita [0081] and Figs. 1A-1B).
Regarding claim 20, modified Kurita teaches the limitations of claim 1 above and teaches the ratio (D90/D10) is 2.0 or more or 5.0 or less (D90/D10 ratio is 2 to 6 per Kurita [0020, 0046] – in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exist; see MPEP 2144.05 I).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malcus et al. (US 2009/0314985 A1, as cited in the 05/06/2022 Advisory Action) teaches toward the formation of positive electrode active material of the lithium mixed metal oxide type having desirably high compressive strength of at least 100, 200, or 300 MPa to avoid breaking during electrode manufacture and to achieve homogeneity, high density, and good electrochemical properties within the cathode (Malcus [0019-0023] and [0036-0037]). Malcus teaches the formula of the lithium mixed metal oxide pulverulent (Malcus [0006, 0012, 0059]) can overlap the composition of the lithium metal composite oxide powder instantly claimed. Malcus [0038, 0060] teach D90 and D10 values with a ratio falling in the instantly claimed 2.0 to 5.0 (D90/D10 = 13.62 microns / 5.67 microns = 2.4 ratio; see Malcus Example 1). Malcus also teaches that the pulverulent particles are spherical secondary particles formed of agglomerated primary particles (Malcus [0023, 0027]).

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. Remarks, pages 7-8, filed 4/11/22 contain arguments directed to the amended claim limitation regarding high crushing strength of the secondary particles. Arguments regarding the Oda and Kuzuo secondary teaching references are now moot since new grounds of rejection are applied above in view of the amended limitation. 
Namely, Kurita remains the primary reference relied upon in the rejection above since there were no arguments presented against Kurita alone; upon further consideration under RCE protocol and in-depth analysis of the Kurita reference versus the amended claim limitations, examiner found that Kurita explicitly and/or inherently discloses the instantly claimed properties due to the disclosure of same compositional and structural features of the LCO powder. Furthermore, Suhara '944 (newly cited) now serves as an alternate secondary teaching reference additionally support a teaching of crushing strength of 120 MPa or greater for the newly recited limitation (increased lower limit of claimed MPa range) within amended claim 1. 
Therefore, the Kurita reference alone and/or in combination with Suhara is applicable to the amended independent claim to anticipate/obviate all limitations, and thus it is no longer necessary to rely on the Oda nor Kuzuo references as argued against within the amendment.
In response to applicant's argument that the references as previously applied failed to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., crushing strength of 120 MPa or more) were not yet recited in the rejected claim(s) as of the 01/27/2022 dated Final rejection (that is, requirement (B) in the 10/25/2021 claim set only necessitated a crushing strength exceeding 100 MPa, not 120 MPa as newly limited).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728